Exhibit 10.13


MARATHON OIL CORPORATION
2019 INCENTIVE COMPENSATION PLAN


PERFORMANCE UNIT AWARD AGREEMENT
2020 - 2022 PERFORMANCE CYCLE


Section 16 Officer


1. Grant of Performance Units. Pursuant to this Award Agreement and the Marathon
Oil Corporation 2019 Incentive Compensation Plan (the “Plan”), MARATHON OIL
CORPORATION (the “Corporation”) hereby grants to [NAME] (the “Participant”), an
employee of the Corporation or a Subsidiary, on ____________, 2020, [NUMBER]
Performance Units, representing the right to receive shares of Common Stock,
subject to the terms and conditions set forth in this Award Agreement and the
Plan. The Participant has no legally binding right to any payment prior to the
vesting of the Performance Units in accordance with the terms of this Award
Agreement.


2. Relationship to the Plan and Definitions.


(a) This grant of Performance Units is subject to all of the terms, conditions
and provisions of the Plan and administrative interpretations thereunder, if
any, that have been adopted by the Committee. Except as defined in this Award
Agreement, capitalized terms shall have the same meanings ascribed to them under
the Plan. To the extent that any provision of this Award Agreement conflicts
with the express terms of the Plan, the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan.


(b) For purposes of this Award Agreement:
 
“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit and Finance Committee of the Board, to
prepare a material accounting restatement due to the noncompliance of the
Corporation with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Committee determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Committee
concludes that the Participant engaged in fraud, embezzlement or other similar
misconduct materially detrimental to the Corporation.




1


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)



--------------------------------------------------------------------------------




“Peer Group” means the following group of eleven companies (in addition to the
Corporation): Apache Corporation, Chesapeake Energy Corporation, Cimarex Energy
Co., Continental Resources, Inc., Devon Energy Corporation, EOG Resources, Inc.,
Hess Corporation, Murphy Oil Corporation, Noble Energy, Inc., Ovintiv Inc.
(formerly Encana Corporation), and Pioneer Natural Resources Company. If, during
the Performance Cycle, there is an announcement of any event that if completed
would result in any Peer Group member (excluding the Corporation) either ceasing
to exist or ceasing to be a company for which TSR can be calculated from
publicly available information (a “Corporate Event”), then upon announcement of
such Corporate Event, such company (or companies) shall no longer be a Peer
Group member, and in determining the Vesting Percentage for these Performance
Units, adjustments shall be made as set forth in Paragraph 3(b) below.


“Performance Cycle” means the period from January 1, 2020 to December 31, 2022.
Notwithstanding the foregoing, if a Change in Control occurs before December 31,
2022, then the Performance Cycle shall be the period from January 1, 2020 to the
last regular trading date immediately preceding the effective date of such
Change in Control.


“Performance Unit” means an unfunded and unsecured right to receive a payment of
shares of Common Stock determined in accordance with the terms of this Award
Agreement and the Plan.


“Total Shareholder Return” or “TSR” means the rate of return achieved with
respect to the company’s common stock as if: (i) $100 were invested in the
company’s stock, assuming a purchase price equal to the average closing price
for the calendar month immediately before the start of the performance period,
(ii) all dividends paid during the performance period were reinvested into
additional shares, and (iii) assuming the company’s stock is valued at the end
of the performance period based on the average closing price during the final
month of the performance period.


“TSR Percentile Ranking” means the relative ranking of the Corporation's Total
Shareholder Return for the Performance Cycle as compared to the Total
Shareholder Return of the Peer Group companies during the Performance Cycle,
expressed as a percentile ranking.


“Vesting Percentage” means the percentage (between 0% and 200%) determined by
the Committee in accordance with the procedures set forth in Paragraph 3, which
shall be used to determine the value of each Performance Unit.


3. Determination of Vesting Percentage.


(a) Except as provided in Paragraph 6 of this Award Agreement, the Vesting
Percentage will depend upon the Corporation's TSR Percentile Ranking. At its
first regularly scheduled meeting following the close of the Performance Cycle,
the Committee shall determine the TSR Percentile Ranking and the


2


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)



--------------------------------------------------------------------------------




Vesting Percentage as follows based on the TSR of the Corporation relative to
the TSR of the other corporations in the Peer Group:
 




 
 
 
 
TSR
Ranking of
 
TSR
Percentile
 
Vesting
Corporation
 
Ranking
 
Percentage
1st
 
100%
 
200%
2nd
 
90.9%
 
182%
3rd
 
81.8%
 
164%
4th
 
72.7%
 
145%
5th
 
63.6%
 
127%
6th
 
54.5%
 
109%
7th
 
45.4%
 
91%
8th
 
36.3%
 
73%
9th
 
27.2%
 
54%
10th
 
18.1%
 
0%
11th
 
9%
 
0%
12th
 
0%
 
0%



(b) If, during the Performance Cycle, there is an announcement of a Corporate
Event that results in one of the Peer Group members ceasing to be a Peer Group
member as set forth in the above “Peer Group” definition, then the above table
shall be adjusted by the Committee accordingly to preserve a reasonably similar
payout stratification as the original scale, while accounting for the reduced
number of Peer Group members.


(c) The Committee has sole and absolute authority and discretion to reduce the
Vesting Percentage, including to zero, as it may deem appropriate (including,
but not limited to, if the TSR calculated for the Performance Cycle is
negative); provided, however, that if the Performance Units vest pursuant to
Paragraph 8, the Committee shall not reduce the Vesting Percentage as calculated
pursuant to Paragraph 3(a) and, if applicable, Paragraph 3(b).


4. Vesting of Performance Units. Unless the Participant's right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 5, 6, 7 or 8, as applicable, the Committee shall determine the
Vesting Percentage following the close of the Performance Cycle. Following the
Committee's determination, the Participant shall vest in the Performance Units
and be entitled to receive a payment of shares of Common Stock equal to the
product of (a) the number of Performance Units granted under this Award
Agreement and (b) the Vesting Percentage, as determined by the Committee under
Paragraph 3, issued in accordance with and subject to Paragraph 10. Such payment
shall be made as soon as administratively feasible following the Committee's
determination and, in any event, on or before March 15, 2023. If, in accordance
with the Committee's determination under Paragraph 3, the Vesting Percentage is
zero, the Participant shall immediately forfeit any and all rights to the
Performance Units. Upon the vesting


3


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)



--------------------------------------------------------------------------------




and/or forfeiture of the Performance Units and settling the Performance Units
(including, if applicable, a cash payment for Dividend Equivalents, as provided
in Paragraph 9), if any, the rights of the Participant and the obligations of
the Corporation under this Award Agreement shall be satisfied in full.


5. Termination of Employment Other than due to Death or Retirement. If the
Participant's Employment is terminated prior to the close of the Performance
Cycle for any reason other than death or Retirement, the Performance Units shall
be forfeited, and the rights of the Participant and the obligations of the
Corporation under this Award Agreement shall be terminated.
6. Vesting Upon Termination of Employment due to Death. If the Participant's
Employment is terminated by reason of death prior to the close of the
Performance Cycle, the Participant's right to receive the Performance Units
shall vest in full as of the date of death, and the Vesting Percentage shall be
100%. A payment in shares of Common Stock equal to the product of (a) the number
of Performance Units granted under this Award Agreement, and (b) the Vesting
Percentage, as determined under this Paragraph 6, issued in accordance with and
subject to Paragraph 10, shall be made to the Participant's designated
beneficiary on file with the Plan’s third party stock plan administrator or, if
none, to the Participant’s estate as soon as administratively feasible but no
later than the first day of the third month following the death of the
Participant. Such vesting and settling of the Performance Units (including, if
applicable, a cash payment for Dividend Equivalents, as provided in Paragraph 9)
shall satisfy the rights of the Participant and the obligations of the
Corporation under this Award Agreement in full.
7. Vesting Upon Termination of Employment due to Retirement. In the event of the
Retirement of the Participant upon or after completion of half of the
Performance Cycle, the Committee shall determine the Vesting Percentage
following the close of the Performance Cycle. In determining the Vesting
Percentage that is applicable to the Participant, the Committee shall consider
the contributions of the Participant to the Corporation during the Performance
Period, including the Participant’s assistance with transition of his or her
responsibilities prior to Retirement and whether the Participant provided
appropriate notice or his or her intent to retire. Notwithstanding anything
herein to the contrary, in the event the Committee determines that the
Participant has accepted or intends to accept employment with a competitor of
any business unit of the Corporation, the Vesting Percentage shall be zero.
Following the Committee's determination, the Participant shall vest in the
Performance Units and be entitled to receive a payment in shares of Common Stock
equal to the product of (a) the percentage equal to the days of Participant's
Employment during the Performance Cycle divided by the total days in the
Performance Cycle, (b) the number of Performance Units granted under this Award
Agreement, and (c) the Vesting Percentage, as determined by the Committee under
Paragraph 3, issued in accordance with and subject to Paragraph 10. Such payment
shall be made as soon as administratively feasible following the Committee's
determination and, in any event, on or before March 15, 2023. If, in accordance
with the Committee's determination under Paragraph 3, the Vesting Percentage is
zero, the Participant shall immediately forfeit any and all rights to the
Performance Units. Upon the vesting and/or forfeiture of the Performance Units
and the settlement of such Performance Units (including, if applicable, a cash
payment for Dividend Equivalents, as provided in Paragraph 9), if any, the
rights of the Participant and the obligations of the Corporation under this
Award Agreement shall be satisfied in full. In the event of the Retirement of
the Participant before completion of half of the Performance Cycle, the
Performance Units shall be forfeited as of the date of his or her termination of
employment, and


4


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)



--------------------------------------------------------------------------------




the rights of the Participant and the obligations of the Corporation under this
Award Agreement shall be terminated.
8. Vesting Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon the occurrence of a Change in Control prior to the end of the
Performance Cycle, the Participant shall vest in the Performance Units in full,
unless the Performance Units were previously forfeited or vested in accordance
with Paragraphs 5, 6, 7 or 8, as applicable. The Vesting Percentage shall be
calculated as provided under Paragraph 3. A payment in shares of Common Stock
equal to the product of (a) the number of Performance Units granted under this
Award Agreement, and (b) the Vesting Percentage, as determined by the Committee
under Paragraph 3, issued in accordance with and subject to Paragraph 10, shall
be made on the first day of the third month following the Change in Control;
provided, however that if such Change in Control fails to qualify as a “change
in control event” within the meaning of Treas. Regs. section 1.409A-3(i)(5),
then the payment will be made during the first week of January 2023. Such
vesting and settling of the Performance Units (including, if applicable, a cash
payment for Dividend Equivalents, as provided in Paragraph 9) shall satisfy the
rights of the Participant and the obligations of the Corporation under this
Award Agreement in full.
9. Dividend Equivalents. With respect to each of the Performance Units granted
under Paragraph 1, the Participant shall be credited with Dividend Equivalents
equal to the amount per share of Common Stock of any ordinary cash dividends
declared by the Board with record dates during the period beginning on the first
day of the Performance Cycle and ending on the earliest to occur of: (a) the
last day of the Performance Cycle, (b) the effective date of a Change in
Control, and (c) the date on which the Performance Units otherwise vest or are
forfeited in accordance with Paragraphs 5, 6, 7 or 8. The Corporation shall pay
in cash to the Participant an amount equal to (x) the sum of the aggregate
amounts of such Dividend Equivalents credited to the Participant, if any,
multiplied by (y) the Vesting Percentage that is applicable to the related
Performance Units, with such amount to be paid within 30 days of when any
payment with respect to the related Performance Units is made and, in any event,
no later than the applicable deadline for payment of the related Performance
Units as set forth herein. Any Dividend Equivalents shall be forfeited as and
when the related Performance Units are forfeited in accordance with the terms of
the Award Agreement.


10. Issuance of Shares. During the period of time between the Grant Date and the
earlier of the date on which the Performance Units vest or are forfeited, the
Performance Units will be evidenced by a credit to a bookkeeping account
evidencing the unfunded and unsecured right of the Participant to receive shares
of Common Stock, subject to the terms and conditions applicable to the
Performance Units under the Plan and this Award Agreement. Upon the vesting of
all or a portion of the Participant's Performance Units pursuant to this Award
Agreement, a number of shares of Common Stock equal to the number of vested
Performance Units shall be registered in the name of the Participant. No
fractional shares will be issued and any rights to fractional shares of Common
Stock will be forfeited without compensation for such fractional shares.




5


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)



--------------------------------------------------------------------------------




11. Repayment or Forfeiture Resulting from Forfeiture Event.


(a) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant's Employment, then the
Committee may, but is not obligated to, cause some or all of the Participant's
outstanding Performance Units to be forfeited by the Participant.


(b) If there is a Forfeiture Event either while the Participant is employed or
within two years after termination of the Participant's Employment and a payment
has previously been made in settlement of Performance Units granted under this
Award Agreement, the Committee may, but is not obligated to, require that the
Participant pay to the Corporation an amount (the “Forfeiture Amount”) up to
(but not in excess of) the amount paid in settlement of the Performance Units.


(c) This Paragraph 11 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
11 shall not apply to the Participant following the effective time of a Change
in Control.


12. Taxes. In all cases the Participant will be responsible to pay all required
withholding taxes associated with the Performance Units. Pursuant to Section 10
of the Plan, the Corporation or its designated representative (which may be a
Subsidiary) shall have the right to withhold applicable taxes from the cash and
Common Stock otherwise payable to the Participant, or from other compensation
payable to the Participant, at the time of the vesting and delivery of such cash
and Common Stock payment or such other time as may be required under applicable
law, to sell or permit the sale of shares of Common Stock to pay such applicable
taxes, or to take such other action as may be necessary in the opinion of the
Corporation to satisfy all obligations for withholding.


13. No Stockholder Rights. The Participant shall in no way be entitled to any of
the rights of a stockholder of the Corporation as a result of this Award
Agreement. Specifically, the Performance Units do not have voting rights.


14. Nonassignability. Upon the Participant's death, the Performance Units shall
be paid out as provided in Paragraph 6 of this Award Agreement. Otherwise, the
Participant may not sell, transfer, assign, pledge or otherwise encumber any
portion of the Performance Units, and any attempt to sell, transfer, assign,
pledge, or encumber any portion of the Performance Units shall have no effect.


15. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Subsidiary or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.




6


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)



--------------------------------------------------------------------------------




16. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant under this Award
Agreement. Without the consent of the Participant, this Award Agreement may be
amended or supplemented (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the
Corporation for the benefit of the Participant or to add to the rights of the
Participant or to surrender any right or power reserved to or conferred upon the
Corporation in this Award Agreement; provided, in each case, that such changes
or corrections shall not adversely affect the rights of the Participant under
this Award Agreement without the Participant’s consent, or (iii) to make such
other changes as the Corporation, upon advice of counsel, determines are
necessary or advisable because of the adoption or promulgation of, or change in
or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities or tax laws.
17. Data Privacy. By accepting the Performance Units subject to the terms of
this Award Agreement, the Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data, including but not limited to items of data
described in this Paragraph 17, by and among Marathon Oil Corporation and its
Subsidiaries and affiliates, including the Participant’s employer, (collectively
referred to as “Marathon Oil” in this Paragraph 17) for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands and acknowledges that Marathon Oil holds
certain personal data about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Marathon Oil, details of all grants
or any other entitlement to salary and other cash payments, and shares of stock
or units awarded, canceled, forfeited, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (which information is collectively referred
to as “Data” for purposes of this Paragraph 17). The Participant understands and
agrees that Data may be transferred to one or more third parties assisting
Marathon Oil in the implementation, administration and management of the Plan,
that these recipients may be located in the Participant’s country of
citizenship, country of residence or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Participant’s
country of citizenship or country of residence. The Participant understands that
he or she may request a list with the names and addresses of any recipients of
the Data by contacting his or her local human resources representative. The
Participant, by acceptance of the Performance Units subject to the terms of this
Award Agreement, authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit
shares or cash following the lapse of applicable restrictions, and reporting to
applicable tax and other legal authorities. The Participant understands that he
or she may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the Data
to correct inaccuracy, or refuse or withdraw the consent provided herein,
without


7


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)



--------------------------------------------------------------------------------




cost, by contacting the Participant's local human resources representative in
writing. The Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan, and the Participant may obtain additional information about the
consequences of refusing to consent or withdrawing consent by contacting his or
her local human resources representative.






Marathon Oil Corporation




__________________________
Reginald D. Hedgebeth
Executive Vice President, General Counsel, Secretary and Chief Administrative
Officer




8


2019 Plan – Section 16 Officer PSU with 3-year cliff vesting (2020 grant)

